Citation Nr: 1547114	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-29 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to March 1946.  He died in June 2012.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


REMAND

By way of background, the appellant initiated a claim for death benefits in July 2012.  She has asserted that the Veteran's cause of death is related ionizing radiation exposure in service.  A review of the Veteran's certificate of discharge indicates he served in the Marine Corps, and was involved in the occupation of Japan from September 1945 to February 1946; however, his certificate of discharge does not list specific places in which the Veteran served in Japan.  

The Veteran's certificate of death lists his immediate cause of death as prostate cancer.  At the time of his death, service connection was not in effect for prostate cancer.  Additionally, prostate cancer is not a disease for which presumptive service-connection may be established for radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2) (2015); however, prostate cancer is considered a potential "radiogenic disease" under 38 C.F.R. § 3.311(b) (2015).  In addition, direct service connection can be established for a disorder claimed to be a result of exposure to ionizing radiation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as a veteran who participated in a "radiation-risk activity."  38 C.F.R. § 3.309(d).  A "radiation-risk activity" includes the onsite participation in nuclear device detonation testing as well as occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

To date, the RO has only obtained the Veteran's service treatment records, and a copy of his certificate of discharge.  As noted above, his certificate of discharge does indicate he served in Japan, but does not show whether his service placed him in proximity to Hiroshima or Nagasaki.  Thus, the Veteran's complete service personnel file must be obtained for review as to his responsibilities and assignments during active service.  The RO must then review all evidence of record and complete all necessary development for this appeal based on ionizing radiation exposure. 

Finally, the issue of entitlement to Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1318 is inextricably intertwined with the issue of entitlement to service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Regardless of her response, the RO must obtain the Veteran's complete service personnel records from the National Personnel Records Center or other appropriate sources.  In addition, the RO must obtain any private medical treatment records for the Veteran from the Three Links Care Center, as indicated in the appellant's January 2013 VA Form 21-4142. 

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the appellant is ultimately responsible for providing information.  The appellant and her representative must then be given an opportunity to respond.

2.  The RO must then ensure that all necessary development of the appellant's claim based on ionizing radiation exposure under 38 C.F.R § 3.311 has been undertaken.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claims, taking into consideration all relevant evidence associated with the evidence of record since the June 2014 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

4.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




